DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Japan on 04/26/2019. It is noted, however, that applicant has not filed a certified copy of the JP2019-085949 application as required by 37 CFR 1.55.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-2,4-5, 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Woo (KR101521396B1) in view of Gueret (US Patent No 5573340).
Regarding claim 1, Woo teaches a cosmetic container (100, Fig.1), comprising: 
a container body (10, Fig. 1) for containing a liquid cosmetic (Woo [0008]), the container body having an upwardly open opening (see Fig. 5) therein; 
an outer lid (20, Fig. 1) for sealing the opening in the container body (Woo, [0051]); and 
a plate-shaped pad (62, Fig. 1) that vertically partitions an interior of the container body (see Fig. 1), but is silent to teach wherein the pad (62) is made of felt.  

It would have been obvious for one having ordinary skill in the art before the effective filing date to modify the sponge of Woo to be made of felt or unwoven material, as taught by Gueret, because it would enhance the permeability of the liquid product due to its ability to be impregnated by the product and hence will accomplish its intended function. 
Regarding claim 2, modified Woo, teaches the cosmetic container according to claim 1 (see rejection above), wherein a maximum amount of the cosmetic in the container body is an amount such that a surface of the liquid cosmetic contained in the container body is below a bottom surface of the pad in a state in which the container body is upright, so that the opening in the container body is directed vertically upward (Woo, [0040] lines 1-4). Woo discloses that the bottom surface of the cosmetic discharge control means (60), which carries the pad, and the bottom top surface (40a) of the inner container (40), are formed to be in close contact with each other to facilitate using the complete amount of cosmetic product, indicating that the product sits between the top inner surface of the body and the bottom surface of the pad. Additionally, the cosmetic container of Woo is fully capable of holding a maximum amount of cosmetic product between the pad bottom surface and the body inner top surface at an orientation in which the opening of the body is directed vertically upward. 
Regarding claim 4, Modified Woo teaches the cosmetic container according to claim 1 (see rejection above), further comprising a pad moving mechanism (60, Fig. 1, “discharge control means”) that moves the pad returnably downward when the upper surface of the pad is pressed downward (refer to para [0062]).
Regarding claim 5, Modified Woo teaches the cosmetic container according to claim 4 (see rejection above), wherein the pad moving mechanism (60) includes a movable frame (61, Fig. 7, “piston”) configured to be slidable with respect to an inner surface of the container body ([0053], the pad moving mechanism (60), which sits inside the container body and includes the piston (61), and moves up and down as a spring is pressed down or relaxed) and a fixed frame (50, Fig. 1, “lid”) disposed above the movable frame (see annotated Fig. 4 below), the movable frame includes a spring (70, Fig. 4, “spring) that is compressed between a bottom surface of the container body and a lower surface of a frame portion that holds a periphery of the pad (see annotated Fig. 4 below), and  23the lower surface of the fixed frame contacts an upper surface of the movable frame when the spring is in the restored state to stop the movable frame at a predetermined vertical position (see annotated Fig. 4 below).


    PNG
    media_image1.png
    337
    424
    media_image1.png
    Greyscale

Regarding claim 9, Modified Woo teaches the cosmetic container according to claim 1 (see rejection above), further comprising a frame body (60, Fig. 5) mounted on the container body (10, Fig. 5) and having an annular portion of double-ring construction (see annotated Fig. 8(a) below), the two rings 

    PNG
    media_image2.png
    318
    322
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    403
    1243
    media_image3.png
    Greyscale

	Regarding claim 10, Modified Woo teaches the cosmetic container according to claim 1 (see rejection above), further comprising a frame (61, “piston”) attached to the container body (10, refer to para [0053]) and having an annular frame formed thereon (see Fig. 8(a)), and the periphery of the pad (62) is welded to the frame (refer to Fig. 8(a) and [0053] lines 1-3). Ultrasonic wave bonding is considered by the examiner to be sonic welding. Modified Woo teaches that the sponge (62), similar to . 

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Woo (KR101521396B1) in view of Gueret (US Patent No 5573340), and further in view of Mckenzie et al. (US Patent Application Pub No. 2018/0103743).
Regarding claim 3, modified Woo teaches the cosmetic container according to claim 2 (see rejection above), but is silent to wherein a mark indicating a position of the surface of the liquid cosmetic corresponding to the maximum amount of the cosmetic container body. 
McKenzie teaches a cosmetic kit in the same field of endeavor of containers for holding and facilitating application of a fluid cosmetic product (McKenzie, abstract). McKenzie teaches a kit that comprises a plurality of compartments (220), which hold a fluid or gel product, have markings (614, 616, 618, Figs. 8A-8E) to indicate a fill level within the respective top and bottom parts of the compartment (McKenzie [0088]). 
It would have been obvious for one having ordinary skill in the art before the effective filing date to modify the container of modified Woo to have a maximum fill level indicium within the container body because doing so will eliminate any possible mess due to product overflow or leakage. 
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Woo (KR101521396B1) in view of Gueret (US Patent No 5573340), and further in view of Hyun (KR20100127686A).
Regarding claim 6, Modified Woo teaches the cosmetic container according to claim 5 (see rejection above), but does not teaches the spring being a leaf spring. 
Hyun teaches a dispensing container in the same field of endeavor of cosmetic containers for providing a container for fluid cosmetic products (Hyun, (abstract). Hyun teaches a container (Hyun, see Fig. 1) with an elastic member, a leaf-spring (222) formed with an auxiliary plate (212), to automatically 
It would have been obvious for one having ordinary skill in the art before the effective filing date to modify the spring of modified Woo to be a leaf-spring since it would be a simple substitution of one known spring for another to obtain predictable results (raising and lowering a plate). 
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Woo (KR101521396B1) in view of Gueret (US Patent No 5573340), and further in view of Tae (KR20150060103A).
Regarding claim 7, Modified Woo teaches the cosmetic container according to claim 5 (see rejection above), but is silent to the spring being a coil spring having a spiral axis extending in a vertical direction. Modified Woo is silent to the type of spring used in the cosmetic container. 
Tae teaches a cosmetic container (Tae, 1, Fig. 1) in the same field of endeavor of cosmetic dispensers (Tae, para [0001]) for storing and dispensing a liquid cosmetic product (Tae, [0002]). Tae teaches the container (10) includes a cosmetic discharge plate (Tae, 30, Fig. 1) that sits on a piston member (Tae, 32, Fig. 1), which moves up and down and is controlled by an elastic member (Tae, 26, Fig. 1) that is in the form of a coil spring (Tae [0023] lines 1-4). The coil spring extends vertically in the container base and has a spiral extending axis (refer to Tae Fig. 1). 
It would have been obvious for one having ordinary skill in the art before the effective filing date for modified Woo to select a spring that is a coil spring with a spiral axis since it is a simple substitution of one known spring for another to obtain predictable results (providing up-down action).
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Woo (KR101521396B1) in view of Gueret (US Patent No 5573340), and further in view of Akio (JP2006082263A).
Regarding claim 8, Modified Woo, in view of Gueret, teaches the cosmetic container according to claim 1 (see rejection above), wherein the pad (62) is made of plastic fibers (Gueret, Col. 3 lines 45-
Akio teaches a liquid material supply in the analogous art of pads capable of uptaking liquid cosmetic products (Akio, [0001]). Akio teaches a liquid material supply substrate (1, Fig. 1) made from a fiber assembly (Akio, 2) containing non-woven water absorbing fibers made out of polymers (Akio, [0024] lines 1-3), similar to felt. The fibers of the substrate (1) are bonded together at their outer peripheral edges via heat welding (Akio, [0024] lines 3-5) to maintain water permeability and enhance adhesion (Ario, [0036] lines 5-7).
It would have been obvious for one having ordinary skill in the art before the effective filing date to have the peripheral edges of the pad of modified Woo to be heat welded as taught by Akio because that will ensure a better bond between the fibers and retain that bond through the moisture as it supplies the cosmetic liquid. 
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Woo (KR101521396B1) in view of Gueret (US Patent No 5573340), and Berhault (US Patent Application Pub No 2017/0238671), and further in view of Nuebel et al. (US Patent Application Pub No 2007/0286669).
Regarding claim 11, Modified Woo teaches the cosmetic container according to claim 1 (see rejection above), but is silent to wherein the pad has a thickness of at least 1 mm but not more than 3 mm, and a porosity of at least 70% but not more than 90% as determined by a WET (v/v) method, and the viscosity of the cosmetic stored in the container body is at least 1 cs but not more than 1000 cs.  
Berhault teaches a packaging and application device (1, Fig. 1) in the same field of endeavor of dispensing containers for packaging cosmetic products (Berhault, [0001]). Berhault teaches the device (1) includes a screen (30, Fig. 1) that is permeable, to pass product through during use (Berhault, [0093] lines 1-4). Berhault teaches the screen (30) has a thickness of the screen is between 0.4-5 mm that makes it possible for the user to access the product with minimal product quantity and the remaning 
It would have been obvious to one having ordinary skill in the art before the effective filing date for modified Woo to have the pad thickness be within the range of 0.4-5mm in combination with a product viscosity between 366 and 569 cP because it would enhance the uptake of the cosmetic liquid by the pad and prevent any messes that could occur.  
Nuebel teaches a kit for applying fluids onto a surface (Nuebel, abstract) in the same field of endeavor of liquid dispensers for applying liquid cosmetics onto a surface (Nuebel, [0002]). Nuebel teaches the kit includes an applicator that comprises a porous area with a porosity of 80% (Nuebel, [0021] lines 1-3), which is adjusted prevent the fluid from leaking through the contact surface even if the porous area is dampened (Nuebel, [0044] lines 1-9). 
	It would have been obvious for one having ordinary skill in the art before the effective filing date to select the porosity of the pad of modified Woo to have a porosity of 80% as taught by Nuebel, which is within the claimed range, because it will provide an ideal diffusion configuration for preventing any leakage as the fluid is uptaken by the pad. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 attached to this Office Action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINA FARAJ whose telephone number is (571)272-4580. The examiner can normally be reached Monday-Friday.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Johanas can be reached on (571) 270-5085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/LINA FARAJ/               Examiner, Art Unit 3772                                                                                                                                                                                         /JACQUELINE T JOHANAS/Supervisory Patent Examiner, Art Unit 3772